J-A33037-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

CHARLES R. ADDISON AND TAMMY D.          :     IN THE SUPERIOR COURT OF
ADDISON,                                 :           PENNSYLVANIA
                                         :
                 Appellants              :
                                         :
                    v.                   :
                                         :
CHRISTOPHER F. HECKMAN, III, AND         :
TAMARA L. HECKMAN, HIS WIFE,             :
                                         :
                 Appellees               :      No. 668 WDA 2016

                      Appeal from the Order April 1, 2016
            in the Court of Common Pleas of Westmoreland County
                    Civil Division at No(s): No. 1823 of 2014

BEFORE:     LAZARUS, SOLANO, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:           FILED FEBRUARY 22, 2017

      Charles R. and Tammy D. Addison (the Addisons, collectively) appeal

from the April 1, 2016 order that denied the Addisons’ motion to vacate the

judgment on the pleadings entered in favor of Christopher F. and Tamara L.

Heckman (the Heckmans, collectively).1 We reverse in part, affirm in part,

and remand for proceedings consistent with this memorandum.

      The trial court offered the following summary of the underlying facts of

the case.




1
   The interlocutory April 1, 2016 order was rendered appealable by the order
filed on May 2, 2016, which stated in relevant part as follows: “The [trial
c]ourt’s April 1, 2016 order is hereby amended to provide that an immediate
appeal will facilitate resolution of the entire case and that the April 1, 2016
order is deemed final and appealable pursuant to Pa.R.A.P. 341(c).”

*Retired Senior Judge assigned to the Superior Court.
J-A33037-16


            This matter involves certain property located at 326 Hi
     Acre Road, Salem Township, New Alexandria, Westmoreland
     County, 15670. Said property is currently owned by [] Tamara
     L. Williams, now Tamara L. Heckman, as evidenced by the deed
     filed in Westmoreland County’s Recorder of Deeds at instrument
     number 2000905110017373.             [The Addisons’] amended
     complaint alleges an oral agreement taking place between [the
     Addisons] and [the Heckmans], whereby [] Tamara Heckman
     agreed to convey the subject property, a horse boarding farm, to
     [the Addisons] in exchange for a purchase money mortgage and
     a bill of sale for the equipment on the land. [The Addisons]
     allege that they sold their real property to acquire funds for the
     down payment on the subject Heckman property.                [The
     Addisons] claim that after they sold their real property, [the
     Heckmans] failed to execute the oral agreement, but instead
     presented [the Addisons] with an installment land contract for
     the subject horse boarding farm. [The Addisons] allege that they
     had no choice but to sign the installment land contract, as they
     already sold their own real property, and they subsequently filed
     the present action to attempt to reform the contract to reflect
     the alleged initial agreement for the subject real property
     between the parties.

Trial Court Opinion, 8/20/2015, at 1-2 (unnecessary capitalization omitted).

The Heckmans’ responsive pleading included counterclaims against the

Addisons for their failure to comply with the terms of the written contract.

Answer to Amended Complaint and New Matter, 1/23/2015, at unnumbered

10-12.

     After the pleadings were closed, the Heckmans moved for judgment on

the pleadings. The trial court granted the motion by opinion and order filed

on August 20, 2015, holding that the merger clause in the written

agreement cancelled out any prior understandings, and that the Addisons

failed to plead the necessary elements for fraud to admit parol evidence.



                                   -2-
J-A33037-16


Trial Court Opinion, 8/20/2015, at 6.     The Addisons filed a notice of

appeal from the August 20, 2015 order, which this Court sua sponte

quashed as interlocutory.

      Back in the trial court, the Addisons presented a motion to vacate the

judgment entered by the August 20, 2015 order and for leave to file a

second amended complaint.      Therein, the Addisons contended that new

counsel, hired after the appeal was filed, “analyzed this matter and

concluded that there are issues regarding the legality and validity” of the

contract, among which was the fact that Charles Williams, a previously-

undisclosed person, held an ownership interest in the property but was not a

party to the contract for its sale. Motion to Vacate Judgment, 2/1/2016, at

¶¶ 5, 9a.

      The Heckmans responded with a motion for leave to add Mr. Williams

as a party. Therein, the Heckmans indicated that the real property at issue

was owned by Tamara and Charles Williams at the time the Addisons filed

their complaint, and that Mr. Williams gave Tamara authority to sell the

property. Motion for Leave to Add Party Plaintiff, 2/1/2016, at ¶ 7, 17-18.

The Heckmans subsequently filed an affidavit executed by Mr. Williams

which provides, inter alia, that Tamara had presented him with the

agreement to sell the property to the Addisons; that “he is familiar with the

terms and conditions of the [a]greement and ratifies the [a]greement;” that

Tamara “was and is” authorized to dispose of his interest in the land; and


                                    -3-
J-A33037-16


that he will transfer his interest in the property to the Addisons if they fulfill

the terms of the agreement. Affidavit, 2/18/2016, at ¶¶ 3-6.

      By order of April 1, 2016, the trial court denied the Addisons’ motion,

granted the Heckmans’ motion, and directed Mr. Williams, as a counterclaim

plaintiff, to file his counterclaim complaint within 30 days.       Opinion and

Order, 4/1/2016, at 6. The Addisons timely filed a notice of appeal after the

trial court designated the order as appealable under Pa.R.A.P. 341(c).

      In their statement of questions presented on appeal, the Addisons

raise various arguments that the trial court erred or abused its discretion in

denying their motion to vacate the judgment on the pleadings and to file an

amended complaint, and instead joining Mr. Williams as a counterclaim

plaintiff. The Addisons’ Brief at 2-6.2

      We begin our consideration of the Addisons’ arguments mindful of our

standard of review.    “On appeal from the denial of a petition to strike an

order or judgment, a trial court will be reversed only if there is a manifest

abuse of discretion or error of law.”        Atl. Nat. Trust, LLC v. Stivala

Investments, Inc., 922 A.2d 919, 922 (Pa. Super. 2007) (citation and

internal quotation marks omitted).        Similarly, “[t]he decision of the trial



2
  The Addisons’ brief lists seven questions presented, but the argument
section is not divided into corresponding parts as contemplated by Pa.R.A.P.
2119(a). Thus, rather than reproduce the questions here and proceed to
review them seriatim, we will address in our discussion the issues that are
both included in the statement of questions presented and developed in the
argument section of the brief.

                                      -4-
J-A33037-16


[c]ourt to deny a motion to amend a complaint is within the sound discretion

of the trial court, and the trial court’s determination will not be disturbed

absent an abuse of that discretion.” Phillips v. Lock, 86 A.3d 906, 915 (Pa.

Super. 2014) (citation and internal quotation marks omitted).

      The Addisons first argue that the trial court should have vacated the

order granting judgment on the pleadings to the Heckmans.         Specifically,

they contend that Mr. Williams’s interest in the real estate at issue rendered

him an indispensable party such that his absence deprived the trial court of

the authority to have granted judgment on the pleadings.        The Addisons’

Brief at 17-23.

      Here, the trial court agreed with the Addisons that Mr. Williams is an

indispensable party, but rejected their argument that the judgment entered

in his absence must be vacated because his rights had not been adversely

affected prior to his joinder, and he “agreed that he will abide by the

decisions of the court as to all parties to the litigation, and has submitted

himself to the court’s jurisdiction.”    Trial Court Opinion, 4/1/2016, at 3-4

(unnecessary capitalization omitted). While this solution is appealing in its

efficiency, it unfortunately is contrary to the law.

      As a general rule, an indispensable party is one whose rights are
      so connected with the claims of the litigants that no decree can
      be made without impairing its rights. Appellate courts have
      consistently held that property owners are indispensable parties
      in lawsuits concerning the owners’ property rights.




                                        -5-
J-A33037-16


      The absence of an indispensable party goes absolutely to the
      court’s jurisdiction. If an indispensable party is not joined, a
      court is without jurisdiction to decide the matter. The absence
      of an indispensable party renders any order or decree of the
      court null and void.

Sabella v. Appalachian Dev. Corp., 103 A.3d 83, 90 (Pa. Super. 2014)

(quoting Hart v. O'Malley, 647 A.2d 542, 549 (Pa. Super. 1994)).

“Whenever it appears by suggestion of the parties or otherwise that … there

has been a failure to join an indispensable party, the court shall order that …

the indispensable party be joined, but if that is not possible, then it shall

dismiss the action.” Pa.R.C.P. 1032(b).3

      The   trial   court   correctly   determined   that   Mr.   Williams   is   an

indispensable party to this action concerning the sale of property in which he

has an ownership interest, and properly concluded that he be must be joined

pursuant to Pa.R.C.P. 1032(b). However, an inescapable consequence of Mr.

Williams’s preceding absence from the case is that “the trial court lacked



3
  The prior version of Rule 1032 required dismissal of an action in which an
indispensable party had not been joined.

      However, Section 5103 of the Judicial Code relating to the
      “Transfer of erroneously filed matters” provides for transfer of
      such matters to a court having jurisdiction and not dismissal.
      The rule has been amended to conform to the Judicial Code. At
      the same time, the rule has also been amended to provide that
      an indispensable party be joined. If there is not [a] proper court
      to which the matter may be transferred or if the indispensable
      party cannot be joined, only then dismissal of the action will be
      appropriate.

Pa.R.C.P. 1032, 1994 Explanatory Comment.

                                        -6-
J-A33037-16


subject matter jurisdiction to enter judgment in favor or against any party”

prior to his joinder. Orman v. Mortg. I.T., 118 A.3d 403, 407 (Pa. Super.

2015). Accordingly, we are constrained to reverse that portion of the trial

court’s April 1, 2016 order that denied the Addisons’ motion to vacate the

grant of judgment on the pleadings in favor of the Heckmans.4

     We next consider whether the trial court abused its discretion in

denying the Addisons’ request to file a second amended complaint.

     “A trial court enjoys broad discretion in evaluating a motion for leave

to amend pleadings.” Mohney v. Am. Gen. Life Ins. Co., 116 A.3d 1123,

1138 (Pa. Super. 2015).

     Generally, a party may at any time, either with the consent of
     his opponent or by leave of court, amend his pleading.
     Permission to allow amendment is within the sound discretion of
     the trial court and will not be disturbed on appeal absent an
     abuse of discretion. Such a motion may be granted while a
     motion for judgment on the pleadings is pending, after
     judgment, or after an award has been made or an appeal has
     been filed. However, amendment must not be for a new cause
     of action or surprise or prejudice the opposing party.

Carringer v. Taylor, 586 A.2d 928, 932-33 (Pa. Super. 1990).




4
  Because the Heckmans no longer have a judgment in their favor, Mr.
Williams must be joined with them as defendants to the allegations in the
Addisons’ December 4, 2014 amended complaint, rather than as a
counterclaim plaintiff, because his interests are aligned with those of the
Heckmans. See Pa.R.C.P. 2227(a) (“Persons having only a joint interest in
the subject matter of an action must be joined on the same side as plaintiffs
or defendants.”). If Mr. Williams so wishes, he may file new matter and/or
counterclaims in addition to filing an answer to the Addisons’ December 4,
2014 amended complaint.

                                    -7-
J-A33037-16


      Here, the trial court concluded that granting the Addisons’ leave to file

another amended complaint would not “lead to a fair and economic

resolution” of the case. Trial Court Opinion, 4/1/2016, at 5.

             The [trial] court notes that granting [the Addisons’] motion
      would result in severe prejudice to [the Heckmans] and Mr.
      Williams at this late stage in the proceedings. Between filing a
      complaint and an amended complaint to begin this action, [the
      Addisons] had time to complete a title search to ascertain all
      ownership interests in the subject property. Said interests are
      public record and effectively put [the Addisons] on constructive
      notice of all ownership interests in the subject property, not only
      prior to initiating the legal action, but before signing the subject
      installment land contract. The fact that [they] did not discover
      Mr. Williams’[s] interest until recently should not lead to the
      prejudice of re-litigating years of this case’s history.

Id. at 4 (unnecessary capitalization omitted).

      The Addisons argue that the trial court erred in placing a duty upon

the Addisons to have done a title search, and that they had valid issues to

raise in their second amended complaint. The Addisons’ Brief at 25-28, 23-

25, 31-32. Further, the Addisons contend that Williams and the Heckmans

would suffer no prejudice if an amended complaint were filed, and, even if

they did, it would be their own fault. Id. at 32-34.

      We are unpersuaded by the Addisons’ arguments.            There has been

extensive litigation among these parties, including the Addisons’ prior

interlocutory appeal.5   The Addisons’ motion for leave to file an amended



5
  In addition to the instant case, the Addisons or Addison Hi Acre Stables,
LLC, also filed appeals in two cases that involved confessed judgments
entered against them on the sale at issue. They raised in those appeals

                                     -8-
J-A33037-16


complaint, presented to the trial court after this Court quashed that appeal,

indicates that new counsel, hired after the prior appeal was filed, “analyzed

this matter and concluded that there are issues regarding the legality and

validity” of the installment land contract.    Motion to Vacate Judgment,

2/1/2016, at ¶ 5. Very little of the new allegations have anything to do with

Mr. Williams; rather, they relate to a newly-discovered mortgage on the

property, an easement, an alleged violation of a requirement to execute a

general warranty deed, claimed improper application of the Addisons’

payments on the installment land contract, and alleged conflicts between the

contract and several statutes and rules of civil procedure. Id. at ¶¶ 9-10.

      The Addisons lost in their first attempt to avoid the written contract

and now, with different counsel, want to take advantage of the time they

wasted pursuing an appeal from an unappealable order and their belated

decision to examine the public record concerning the property they agreed

to buy to take a second bite at the apple in pleading their claims.     Under

these circumstances, we cannot conclude that the trial court’s decision to

deny their motion for leave to file a second amended complaint can be



many of the same issues presented in this appeal, such as the failure to
disclose Mr. Williams’s interest in the land and the alleged illegality of the
installment land contract. The Addisons were unsuccessful in both of the
other appeals; however, this Court did not decide in either the merits of the
claims presented in the instant appeal. See Heckman v. Addison, 1393
WDA 2015 (Pa. Super. August 3, 2016) (unpublished memorandum); W&M
Acre Stables, Inc. v. Addison Hi Acre Stables, LLC, 1392 WDA 2015 (Pa.
Super. August 3, 2016) (unpublished memorandum).

                                    -9-
J-A33037-16


deemed “to show manifest unreasonableness, or partiality, prejudice, bias,

or ill-will, or such lack of support as to be clearly erroneous.”   Paden v.

Baker Concrete Const., Inc., 414, 658 A.2d 341, 344 (Pa. 1995). Finding

no abuse of discretion, we affirm that portion of the trial court’s April 1,

2016 order that denied the Addisons’ leave to file another amended

complaint.

     Order affirmed in part and reversed in part.       Case remanded for

proceedings consistent with this memorandum. Jurisdiction relinquished.

     Judge Lazarus joins.

     Judge Solano concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/22/2017




                                   - 10 -